Citation Nr: 1737117	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  13-18 718A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to November 13, 2012.

3.  Entitlement to an evaluation in excess of 70 percent for PTSD from November 13, 2012.

4.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU) prior to May 1, 2014.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs



ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel

                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
INTRODUCTION

The Veteran served on active duty from June 1965 to June 1968, with subsequent service in the Reserves. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of October 2009 and August 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia and Winston-Salem, North Carolina, respectively.

The August 2011 rating decision awarded service connection for PTSD, evaluated as 30 percent disabling, from September 20, 2010.  Subsequently, in conjunction with a June 2013 statement of the case, the RO increased the rating for PTSD to 50 percent, effective September 20, 2010.  Then, a November 2015 rating decision increased the rating for PTSD to 70 percent disabling, effective November 13, 2012.  When a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  In this case, as higher ratings are available for PTSD, the issue remains on appeal.

These matters were previously before the Board in April 2015 and February 2016, when they were remanded for further development.  

In February 2016, the issue of service connection for hypertension was also before the Board.  While the matter was in remand status, the Appeals Management Office (AMO), in a March 2017 rating decision, granted service connection for hypertension and assigned a 0 percent evaluation effective July 7, 2009.  As the grant of service connection was a full grant of the benefit sought, the appeal of that issue has been resolved and is no longer before the Board.

Regarding the claim for a TDIU, the Board notes that the assignment of a total schedular rating does not categorically render a TDIU claim moot.  See Bradley v. Peake, 22 Vet. App. 280 (2008) (VA must consider a TDIU claim despite the existence of a schedular total rating and award special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s) if VA finds a separate disability supports a TDIU independent of the disability with a 100 percent rating).  A November 2014 rating decision granted service connection for prostate adenocarcinoma and assigned a 100 percent rating effective May 1, 2014.  The Veteran was also granted SMC in the November 2014 rating decision from May 1, 2014 based on his 100 percent schedular rating and additional disabilities that are independently rated at 60 percent or more.  Therefore, the decision in Bradley does not apply and the claim for a TDIU from May 1, 2014 onward is moot.  However, the period prior to May 1, 2014 remains on appeal.

The issues of entitlement to service connection for sinusitis, entitlement to an evaluation in excess of 70 percent for PTSD from November 13, 2012, and entitlement to TDIU prior to May 1, 2014 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to November 13, 2012, the Veteran's PTSD is shown to have been manifested by symptoms producing occupational and social impairment with reduced reliability and productivity due to symptoms such as flashbacks, sleep disturbances with nightmares, depression, hypervigilance, and occasional auditory hallucinations not resulting in occupational and social impairment with deficiencies in most areas.



CONCLUSION OF LAW

Prior to November 13, 2012, the criteria for an evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The claim for an initial evaluation in excess of 50 percent for PTSD prior to November 13, 2012 arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

VA has also fulfilled its duty to assist the Veteran.  The Veteran's service treatment records and all identified VA medical treatment records relevant to the appeal have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  With regard to private treatment records, the Board also finds that all identified private treatment records for the period prior to November 13, 2012 have been obtained.  As will be discussed in the Remand portion of this decision, the claim for entitlement to an evaluation in excess of 70 percent for PTSD from November 13, 2012 is being remanded in order to obtain updated and current private treatment records from Goldsboro Psychiatric Clinic.  However, the Veteran has indicated that he began treatment with Goldsboro Psychiatric Clinic in November 2012, and therefore any outstanding treatment records would not be relevant to the claim for an increased rating for the time period prior to November 13, 2012.  Therefore, the Board concludes that there is no outstanding evidence with respect to the Veteran's claim for an initial evaluation in excess of 50 percent for PTSD prior to November 13, 2012.   

A VA examination was conducted in December 2010, and the examiner made all required clinical findings and discussed the functional impact of PTSD on the Veteran's daily life.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Therefore, the VA examination is adequate for adjudication purposes.

The record does not indicate that any additional evidence relevant to the issue decided is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Increased Rating for PTSD Prior to November 13, 2012

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Veteran's service-connected PTSD has been assigned a 50 percent disability rating prior to November 13, 2012 pursuant to the criteria of Diagnostic Code 9411, which is included under the General Rating Formula for Rating Mental Disorders.  38 C.F.R. § 4.130.  A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory, for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted when there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

A maximum 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

In evaluating the evidence, the Board also considers the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  Although current mental health evaluations no longer use this assessment of functioning under the new DSM-5 criteria, the Veteran's case was certified to the Board prior to VA's amendment to the regulations adopting the new criteria, and accordingly, the Veteran's claim is evaluated under the DSM-IV criteria, which does consider GAF scores.  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (5th ed.) (DSM-5); see also 38 C.F.R. § 4.125, amended by 79 Fed. Reg. 45099 (effective Aug. 4, 2014).

A GAF score of 31 to 40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A GAF score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals), or any serious impairment in social, occupational, or school functioning (e.g., no friends, inability to keep a job).  A GAF score of 51-60 indicates moderate symptoms or moderate difficulty in social, occupational or school functioning.  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record to this time period and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered, but is not determinative of the percentage VA disability rating to be assigned.  The percentage evaluation is to be based on all of the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126; VAOPGCPREC 10-95, 60 Fed. Reg. 43,186 (1995).

Turning to the evidence of record, an April 2010 VA mental health treatment record notes that the Veteran was sleeping better with medication, but still had nightmares.  The Veteran complained of apathy and a depressed mood.  He had occasional feelings of guilt, hopelessness, but no suicidal ideation.  He also had problems with memory, concentration, feeling tired, increased irritability, and anger.  The Veteran stated that he had been hearing "someone talking to him" over a period of time, with mumblings at nighttime.  A June 2010 treatment record notes that the Veteran continued to have memories of Vietnam, and flashbacks when it rained.  He slept only four hours a night and continued to have nightmares.  The Veteran also still heard mumbled voices at bedtime.  He rated his depressed mood as 9/10 and did not feel like going anywhere or talking to anyone.  The diagnosis was major depression and PTSD, and a GAF score of 60 was assigned.  In September 2010, the Veteran stated that he still had flashbacks, slept poorly at night, and felt dizzy due to medications.  He did not endorse suicidal ideation or homicidal ideation.  

In a November 2010 statement, the Veteran indicated that his PTSD caused him flashbacks, nightmares, and lack of sleep which caused problems in his marriage and had altered his life.  

The Veteran underwent a VA examination in December 2010.  He complained of recurrent recollections of fighting in combat on a weekly basis, and had nightmares two to three times a month.  When hearing a loud boom he would develop an increased heart rate and a feeling of fear which made him run for cover.  He would also censor his television and no longer hunted.  He had memory loss for some instances that occurred and felt shut down and restricted in terms of his affect.  The Veteran denied a sense of a foreshortened future, decreased interest in activities, or feeling detached from others.  He had symptoms of increased arousal such as difficulty staying asleep.  He also jumped when hearing loud noises or when people walked up behind him.  He also suffered from hypervigilence and occasional difficulty with concentration.  He denied having problems with irritability.  He also denied a history of suicide attempts, suicidal ideation, violence, or panic disorder.  The Veteran stated that he had an okay relationship with his siblings and had been married for 42 years.  He worked as a mechanic for many years after service, and attributed that fact to the ability to work alone.  He was able to do basic activities of daily living and yard work without difficulty, but stopped doing leisure activities such as hunting and had a decreased ability to socialize.  The Veteran was diagnosed with PTSD and assigned a GAF score of 70.  The examiner indicated that the Veteran's symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent ability to perform occupational tasks.  She explained that he had memory loss and a restricted range of affect, symptoms of increased arousal, such as a difficulty staying asleep, hypervigilance, and exaggerated startle response, and occasional difficulty concentrating.  She noted he had depressed mood and chronic sleep impairment.

A December 2010 VA treatment record notes that the Veteran reported no change in depression, and slept four hours a night and still had nightmares and hallucinations with mumbling voices.  The Veteran was noted to have a congruent affect, good impulse control, insight, and judgment.  Diagnoses were PTSD and major depression and a GAF score of 60 was assigned.

VA treatment records from March 2011 note the Veteran's complaints of depression, hearing voices, and sleep problems.  The Veteran was noted to have a depressed mood, congruent affect, good impulse control, insight, and judgment.  The Veteran was diagnosed with major depression and PTSD and assigned a GAF score of 60.  Records from July 2011 note the Veteran's complaints of depressed mood, hearing mumblings on occasion, amotivation, and feeling like someone is outside when no one is around.  The voices did not bother him much and he has no suicidal or homicidal ideation.  The diagnosis and GAF scores were unchanged from March 2011.  In September 2011, the Veteran stated having a strange feeling coming over him.  He indicated he was depressed, having nightmares, feeling anxious, and having difficulty sleeping, but he was not suicidal.  In October 2011, the Veteran reported not sleeping well at night, feeling hypervigilant in crowds, and startling easily.  

Private treatment records from Fayetteville Family Clinic from December 2011,  March 2012, and June 2012 note that following a physical examination, the Veteran was found to be oriented to time, place, person, and situation, and had normal insight, and exhibited normal judgement.  The Veteran also demonstrated appropriate mood and affect.

VA treatment records from March 2012 note the Veteran feeling depressed and reporting insomnia and fragmented sleep.  He also felt hypervigilant in crowds and startled easily.  He denied suicidal and homicidal ideation.  During a May 2012 VA PTSD group, the Veteran was noted to be alert and oriented with appropriate affect.  Mood was appropriate to content, and thoughts were logical and goal-oriented.  In June 2012, the Veteran reported some improved sleep.  He retired in December, and did yard work and car washing during the day.  He lived with his wife and they got along well.  The Veteran also denied suicidal and homicidal ideation, and when waking from a nightmare he would sometimes hear voices.  He denied visual hallucinations.  The Veteran was noted to have a dysthymic mood and blunted affect.  During an August 2012 VA PTSD recovery group, the Veteran stated that he had difficulty with loud noises, crowds, and needed to sit near exits in restaurants.  He also expressed ongoing difficulty expressing emotions and having few friends and relationships as a result.  In September 2012, the Veteran reported sleeping well and having a fairly good mood.  He and his wife would travel often with the senior citizen group.  The Veteran indicated having no hallucinations, and denied suicidal and homicidal ideation.  He also indicated doing well with his PTSD therapy group.  During an October 2012 VA PTSD recovery group meeting the Veteran stated that he felt others saw him as a killer because of his experience in Vietnam, resulting in difficulties with trust, and that he felt people did not understand him, making it difficult to communicate and relate.  

Initially, the Board notes that the Veteran is not currently service-connected for major depression.  The Board recognizes that the major depression may have overlapping symptoms with the Veteran's service-connected PTSD.  Where it is not possible to distinguish the effects of nonservice-connected conditions from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  There is no evidence to clearly distinguish the symptoms of the Veteran's service-connected PTSD from his other diagnosed nonservice-connected psychiatric disability.  Thus, the Board will attribute all of the Veteran's psychiatric symptoms to his service-connected PTSD for the purposes of assessing the severity of that disability.

Upon careful review of the evidence of record, the Board finds that the objective medical evidence and the Veteran's lay statements regarding his symptomatology more nearly approximate symptoms associated with the assigned 50 percent rating under Diagnostic Code 9411.  During the period prior to November 13, 2012, the Veteran's commonly reported psychiatric symptoms consisted of flashbacks, sleep disturbances, nightmares, hypervigilance, depressed mood, anxiety, flattened affect, some auditory hallucinations, occasional problems with memory and concentration, and some difficulty in establishing and maintaining effective relationships.  The frequency, duration, and severity of these symptoms are contemplated by the already assigned 50 percent rating.  

Specifically, the Veteran has reported struggling with social interactions, and has admitted to isolating himself.  The Veteran also indicated that he was able to work for many years prior to retiring due to the fact that he could work alone.  While the Veteran's relationships have no doubt been impaired by his symptoms of PTSD, the criteria of a 70 percent evaluation describe an "inability" to establish and maintain effective relationships.  There is no evidence the Veteran has an inability to do so.  During his December 2010 VA examination, the Veteran stated that he had an okay relationship with his siblings and was living with his wife, to whom he had been married for 42 years.  While the Veteran stated in his November 2010 statement that his PTSD had caused martial problems, he has remained married and in June 2012, it was reported that he and his wife got along well.  Also, during VA treatment in September 2012, the Veteran reported that he and his wife would travel often with a senior citizen group.  

The record also reflects that the Veteran has consistently denied suicidal or homicidal ideation.  Moreover, although the Veteran reported experiencing occasional panic attacks when hearing loud noises, the Veteran's anxiety symptomatology did not rise to the level of near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively during this time.  The Veteran also consistently denied visual hallucinations during this period.  While the Veteran has reported auditory hallucinations described as mumblings, the Veteran has indicated that the mumblings did not bother him much and there is no evidence that it affected his daily activities.  In September 2012, the Veteran also denied having any hallucinations.  There is no indication in the record that any occasional voices or mumblings are of frequency, duration, and severity that they would result in occupational and social impairment with deficiencies in most areas.

The Board also notes that the Veteran reported hypervigilant behavior during this timeframe.  During his December 2010 VA examination, the Veteran stated that he would censor his television and no longer hunted, and would jump when hearing loud noises and when people walked up behind him.  In August 2012, the Veteran stated that he had difficulty with loud noises, crowds, and needed to sit near exits in restaurants.  In terms of the Veteran's mood, during this time period, the Veteran reported symptoms of depression and anxiety.  Nevertheless, there is no evidence that this behavior interfered with the Veteran's routine activities or caused near continuous panic or depression which affected his ability to function independently, appropriately, and effectively.  Moreover, throughout the entire timeframe on appeal, the Veteran exhibited fair or good insight and judgment, and his thought processes were linear, logical and goal-directed.  None of the Veteran's PTSD symptoms are similar in severity, frequency, or duration to more nearly approximate occupational and social impairment with deficiencies in most areas as is required for the assignment of a 70 percent rating.

The Board has also considered the Veteran's GAF score assigned during the period prior to November 13, 2012.  In this regard, GAF scores of 60 and 70 have been assigned during this time period.  A GAF score, while not dispositive, is nevertheless highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  These scores suggest mild to moderate impairments, which are consistent with the current 50 percent rating.  

Additionally, the Board finds that the criteria for a 100 percent rating under the General Rating Formula are not met.  In this regard, the evidence does not show that the Veteran has total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  In this regard, the Veteran's thought processes were found to not be impaired and while the Veteran has occasionally reported hearing mumblings, there is no evidence or allegation of persistent delusions or hallucinations.  The Veteran has not reported suicidal plans, suicidal attempts, homicidal ideations or homicidal attempts.  There is also no evidence that the Veteran was found to have inappropriate hygiene and appearance, and he has not alleged being unable to maintain minimal personal hygiene.  None of the Veteran's PTSD symptoms are similar in severity, frequency, or duration as found necessary for the assignment of a 100 percent rating.

In sum, the Board finds that the Veteran's psychiatric symptomatology considered as a whole, as described above, most closely and consistently corresponds to the 50 percent rating criteria in terms of severity, frequency and duration.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  Therefore, for the period prior to November 13, 2012, a rating in excess of 50 percent for PTSD is not warranted.  

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against an evaluation in excess of 50 percent for the Veteran's PTSD prior to November 13, 2012, the doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  


ORDER

An initial evaluation in excess of 50 percent for PTSD prior to November 13, 2012 is denied.


REMAND

Regarding the claim for an evaluation in excess of 70 percent for PTSD from November 13, 2012, in a May 2017 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability, the Veteran indicated that he was under a doctor's care and/or hospitalized within the past 12 months, and indicated that he was receiving treatment from Goldsboro Psychiatric Clinic from November 2012 to the present.  However, the Board notes that the claims file contains treatment records from Goldsboro Psychiatric Clinic up to August 2013 and from August 2014 to August 2015.  The Board also notes that the RO did request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, in order to attempt to obtain these records in May 2017 and the Veteran did not respond.  However, a review of the record indicates that a June 2017 VA Form 21-2507a, Request for Physical Examination, contained a different address for the Veteran, a P.O. Box address.  Therefore, a remand is necessary to verify the Veteran's current mailing address and to obtain complete private treatment records from Goldsboro Psychiatric Clinic, as these records are relevant to the Veteran's claim for an increased rating for PTSD from November 13, 2012.

Regarding the claim for entitlement to service connection for sinusitis, the Board's February 2016 remand directed that the Veteran be afforded a new VA examination as the previous October 2015 VA examiner had failed to take into account the Veteran's lay statements describing the environmental conditions while stationed in Vietnam, as well as the statements describing in-service symptoms of sinus congestion.  The remand specifically directed that the examiner must not ignore the Veteran's competent reports of environmental conditions he experienced in Vietnam, or symptoms experienced during active service and since.

The Veteran was afforded a VA examination in January 2017.  However, in providing the opinion that the Veteran's sinus disability was less likely than not related to service, the examiner did not consider and discuss the Veteran's lay statements regarding the environmental conditions he experienced in Vietnam, or symptoms experienced during active service and since.  As the directives of the February 2016 remand were not substantially complied with, remand for a supplemental medical opinion is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not discretionary or optional and that the Board errs as a matter of law when it fails to ensure remand compliance).  Additionally, while the examiner indicated that the Veteran only had a diagnosis of allergic rhinitis, the examiner did not discuss February 2009 records from Fayetteville Family Clinic and the September 2015 VA examination, which note that the Veteran was diagnosed with chronic sinusitis.   The Board notes that the requirement for a current disability is satisfied if there is evidence of the disability at any time during the Veteran's appeal.  McClain v. Nicholson, 21 Vet. App. 319 (2008).

Regarding the claim for entitlement to TDIU prior to May 1, 2014, the record is unclear as to the Veteran's employment history.  While the Veteran reported in his September 2016 and May 2017 VA Form 21-8940's that he last worked full-time in May 2013, treatment records include the Veteran's statements that he retired in December 2011 and in January 2012.  It is unclear as to when the Veteran's employment specifically ended.  As such, the Board finds that clarification regarding the Veteran's employment history is needed.

Finally, while on remand, any outstanding VA treatment records from May 2017 to the present should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following actions:

1.  Take appropriate steps to verify the Veteran's current mailing address.  

2.  Then, contact the Veteran and request that he complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, in order to obtain the complete private treatment records from Goldsboro Psychiatric Clinic.

3.  Also, request the Veteran provide information concerning his work history to the present.  Specifically, the Veteran should be requested to provide the date which he retired/stopped working, and the address of his last employer (Goodyear).  The Veteran should also be asked to complete and sign a VA Form 21-4192, Request for Employment Information In Connection With Claim for Disability Benefits.  All efforts to obtain employment information must be fully documented in the claims file.

4.  Obtain any and all of the Veteran's VA treatment records from May 2017 to the present.

5.  After completing the development requested in item 4, return the Veteran's claims file to the VA examiner that conducted the January 2017 VA sinusitis/rhinitis examination for an addendum medical opinion.  If the VA examiner who provided the January 2017 opinion is not available, then forward the Veteran's claims file to another appropriate specialist to obtain a medical opinion regarding the Veteran's claim for service connection for sinusitis.  The Veteran should only be scheduled for another examination if it is deemed necessary by the clinician providing the opinion.  

Based on the review of the entire record and a copy of this Remand, the clinician should identify the Veteran's currently diagnosed sinus disabilities, to include sinusitis and allergic rhinitis, present during the period of the claim.  The examiner should consider that the requirement of a current disability is satisfied if the claimed condition is demonstrated at the time of the claim or while the claim is pending.  McClain v. Nicholson, 21 Vet App 319 (2007). 

The clinician should then provide an opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that sinusitis, allergic rhinitis, and any other diagnosed sinus disability originated during active service, or is otherwise etiologically related to active service, to include the soaking wet nature of monsoon conditions described by the Veteran in his August 2010 statement, or his in-service symptoms of congestion as described by the Veteran during the pendency of this claim. 

For purposes of the opinion, the examiner should assume that the Veteran is a reliable historian.  The examiner must not ignore the Veteran's competent reports of environmental conditions he experienced in Vietnam, or symptoms experienced during active service and since.  

A rationale must be provided for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history, his lay statements, and the relevant medical principles as applicable to this claim.  If the reviewing clinician cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

6.  After undertaking any other development deemed appropriate, readjudicate the issues on appeal. If any benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).




______________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


